Citation Nr: 1329488	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  04-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.   


FINDING OF FACT

A left knee disability did not have its onset in service or 
within one year of separation from active service and the 
most competent and probative evidence does not establish a 
nexus between the disability and any in-service event, 
injury, or disease.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability, to include as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2012).  The April 2008 letter 
satisfied the duty to notify provisions, to include 
notifying the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability 
rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
April 2008 letter was sent after the initial adjudication of 
the claim.  However, the claim was readjudicated by the 
November 2009 and November 2012 supplemental statements of 
the case.  Therefore, any defect in the timing of the notice 
of this information was harmless.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case). 

The Veteran's service treatment records and VA medical 
treatment records have been obtained in accordance with the 
Board's remands.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
VA examinations were conducted in April 2002, February 2007, 
November 2008, October 2009, and June 2012 to determine 
whether the Veteran had an undiagnosed illness.  38 C.F.R. § 
3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  In a May 2012 remand, the Board found that the 
February 2007 examination as well as the subsequent addendum 
opinions were inadequate because none of them provided the 
requested medical opinions as to the origins or etiology of 
the Veteran's arthralgias and myalgias.  The Veteran was 
provided a VA examination in June 2012.  Although the June 
2012 VA examiner provided adequate opinions as to whether 
the Veteran had an undiagnosed illness related to Gulf War 
exposures, the examiner did not appear to consider whether 
the Veteran's left knee disability was directly related to 
his period of active service.  The service treatment records 
included multiple assessments of left knee sprain.  In 
January 2013, the Board remanded the claim and requested 
that the Veteran be afforded a new VA examination with 
respect to his left knee disability.  The Veteran was 
provided a VA examination in June 2013 in accordance with 
the Board's remand.  The examiner responded to the Board's 
questions and provided an opinion with supporting rationale.  
The Board finds that the June 2013 examination is adequate.  
See Barr, id; see also Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding 
that only substantial, and not strict compliance with the 
terms of a remand request, is required); Dyment v. West, 13 
Vet. App. 141, 146-47 (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
more than substantially complied with the Board's remand 
order).

There is no indication in the record that any additional 
evidence, relevant to the issues adjudicated in this 
decision, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  38 
C.F.R. § 3.303(d).  Other specifically enumerated disorders, 
including arthritis, will be presumed to have been incurred 
in service if they manifested to a compensable degree within 
the first year following separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

Service-connected disability compensation may be paid to (1) 
a claimant who is "a Persian Gulf veteran"; (2) "who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317 ]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2016"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b); 76 Fed. Reg. 81834 (Dec. 29, 
2011).

For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Functional gastrointestinal disorder; or 
(4) Any other illness that the Secretary determines meets 
the criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (emphasis added); 76 Fed. Reg. 41696 (July 
15, 2011) (later codified at 38 C.F.R. § 
3.317(a)(2)(i)(B)(3)).  The Veteran's DD Form 214 shows that 
his awards include the Southwest Asia Service Medal with 
three bronze stars and Kuwait Liberation medal.  Therefore, 
he is shown to meet the criteria for a Persian Gulf veteran.  
38 C.F.R. § 3.317(e).

Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, each piece of evidence of 
record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

In the Veteran's claim for compensation and disability 
benefits, the Veteran reported that he had pain in his 
elbows, knees, and ankles, due to his Gulf War service.

The Veteran was provided a VA spine examination in March 
2002.  He reported aches and at times pains in his knees, 
ankle, left elbow, and back.  There was no specific history 
of an injury which he related to the symptoms and stated 
that the symptoms began coming on a couple of years ago.  He 
stated one time his left knee swelled up while on active 
duty that takes him back to 1993.  He denied any swelling of 
his knees at the time of the examination.  The examination 
of the knees was interpreted as normal.  

The Veteran was provided a VA neurological examination in 
April 2002.  The Veteran reported that he was in the Persian 
Gulf from December 1990 to May 1991 and that he was 
discharged in 1992.  The Veteran stated that he denied ever 
reporting to the sick bay during his tour of duty in the 
Gulf War.  The onset of the arthralgias seemed to be after 
his return from the Gulf War sometime between 1991 and 1992.  
The past medical history listed "left knee arthralgia."  

In an October 2002 statement, the Veteran's wife stated that 
the Veteran complained of body aches.

The Veteran was provided a VA examination in February 2007.  
He reported that he was discharged from service in August 
1992 and his last duty station was in Germany.  He had tours 
of duty in Saudi Arabia and Iraq during the first Gulf War 
totaling approximately six months.  During that time, he was 
around well fires, but did not report any specific 
respiratory complaints, joint pains, rash, nausea, vomiting, 
diarrhea, or constipation.  He first noticed fatigue in 1994 
after leaving service and had pain in his elbows and knees.  

The Veteran was provided a VA examination in October 2009.  
The Veteran stated that he had several joint pains.  He 
reported arthralgias involving the left shoulder, lower 
back, right foot, and left hand.  The examiner reviewed the 
claims file, conducted a physical examination, and noted 
that the Veteran was diagnosed with sleep apnea.  The 
examiner stated that there were no findings suggestive of 
chronic fatigue syndrome.  The examiner opined that there 
were no current conditions that would be linked to his Gulf 
War time.  The Veteran did not report any significant 
nausea, vomiting, diarrhea, fever, chills, nocturia, 
dysuria, hematuria, rash, unexplained arthralgias, myalgias, 
etc. that either occurred at the time or have persisted.  
Based on the evaluation, the examiner could not find any 
medical conditions that could be linked to his Gulf War 
time.

The Veteran was provided a VA examination in June 2012.  The 
Veteran stated that his problem began in both ankles about 
10 or 15 years ago when he woke up with pain when walking or 
flexing them.  This was intermittent since then, but 
occurred on a daily basis.  The pain next moved to his 
knees, more on the left than the right.  He had stiffness in 
knees and pain intermittently as well as swelling 
intermittently which was not linked to the pain.  The 
examiner noted that review of the VA treatment records 
revealed that he had degenerative joint disease of the knees 
and bilateral impingement of the shoulders.  The examiner 
explained that shoulder impingement and AC joint 
degenerative changes as well as knee joint degenerative 
changes were common aspects of normal aging and there was no 
evidence that this process was affected by Gulf War 
exposures.  The Veteran's history was vague and variable 
about his symptoms, which have never been found to be 
associated with any observable clinical findings.  There was 
no evidence of any Gulf War syndrome.  In an examination 
specific to his knees, the Veteran reported that he had 
stiffness in his knees for the past fifteen to twenty years.  

The Veteran was provided a VA examination in June 2013.  The 
examiner reviewed the claims file.  The Veteran reported 
that he injured his left knee in 1990 while in the service.  
He stated that he was seen at the field by a doctor and his 
knee was wrapped and he was given Motrin.  The swelling 
continued and he went to the base hospital in Frankfurt and 
was told that he had a soft tissue injury to the knee.  He 
was advised to use an ice pack and take Motrin.  He stated 
that his knee pain "persisted over the years."  He stated 
that he had his knee looked at by doctors in 1994 and he was 
sent to a knee specialist.  The knee specialist took X-rays 
of his knee and saw something on the X-rays but did not 
discuss it with him.  He was not sent to physical therapy.  
The examiner indicated that the Veteran was seen for left 
knee pain a few times while in service.  The June 2013 
physical examination revealed no knee swelling or decreased 
range of motion.  He was able to carry on his day to day and 
job activities for the most part.  The Veteran was diagnosed 
with degenerative joint disease of the left knee.  The 
examiner noted that the Veteran mentioned that he was seen 
by a knee specialist in 1994 and that the Veteran reported 
that knee specialist took X-rays of the knee and he saw 
something on the X-rays but did not discuss it with the 
Veteran.  The examiner opined that the claimed condition was 
less likely than not (less than 50 percent probability) 
incurred in or caused by the claimed in-service injury, 
event, or illness.  The examiner explained that in his 
opinion the knee sprain he had during service is not related 
to his current knee problem which is most likely part of his 
aging process.

Initially, the Board finds that the Veteran is not entitled 
to service connection for a left knee disability based on 
his service in Southwest Asia during the Persian Gulf War.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2012).  The Veteran's complaints are attributed to a 
diagnosed disorder, degenerative joint disease.  Therefore, 
service connection is not warranted for a left knee 
disability as due to an undiagnosed illness or chronic 
multi-symptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.

The Board also finds that direct service connection is not 
warranted.  

The medical evidence shows that the Veteran has a current 
disability.  The June 2013 VA examination report reflects a 
diagnosis of degenerative joint disease of the left knee.

The service treatment records show that the Veteran was seen 
for left knee pain in February 1985.  He stated that he 
twisted his knee during a motor vehicle accident.  The 
assessment was medial/lateral collateral ligament.  A June 
20, 1990 record indicated that the Veteran complained of 
left knee edema for two weeks.  He stated that he played 
softball and twisted his knee.  The assessment was acute 
left knee sprain and the Veteran was prescribed bed rest and 
elevation in addition to using an icepack and medicine.  A 
June 25, 1990 record indicated that the Veteran was seen for 
follow-up on the left knee.  On examination, the left knee 
was positive for edema, decreased range of motion, and pain 
on palpation.  The Veteran was referred to a doctor.  The 
assessment was listed as muscle strain and to continue 
therapy.  A June 27, 1990 record indicated that the Veteran 
was seen for his left knee.  The left knee was swollen.  The 
assessment was left knee sprain.   

There is no objective evidence related to the left knee 
until 2002, approximately ten years after the Veteran's 
separation from active service.  

In this case, the Board finds that service connection is not 
warranted because there is no competent medical evidence 
relating the Veteran's left knee disability to his period of 
active service.  The June 2013 VA examiner's opinion is 
considered the most competent and probative evidence of 
record with respect to the etiology of the Veteran's left 
knee disability.  The examiner reviewed the claims file, 
noted the evidence in the service treatment records, but 
provided a negative nexus opinion and an explanation as to 
the etiology of the Veteran's left knee disability.  The 
examiner opined that the Veteran's disability was most 
likely due to the aging process.    

The Board acknowledges the Veteran's opinion that his left 
knee disability is related to active service.  Specifically, 
the Veteran related his pain to a left knee sprain that 
occurred during his period of active service.  He stated 
that he was seen in 1994 by a knee specialist and that the 
knee specialist saw something on the X-rays but did not 
discuss the findings with the Veteran.  However, the 
objective evidence does not show evidence of degenerative 
joint disease of the knees until many years later.  
Therefore, the Board assigns more probative weight to the 
objective evidence associated with the claims file as 
opposed to the Veteran's bare assertions regarding 1994 X-
ray findings that were not discussed with him.  Moreover, 
the Veteran is not considered competent to diagnose himself 
with arthritis of the left knee or to provide an opinion as 
to the etiology of his left knee disability.  Such an 
opinion requires medical expertise which the Veteran does 
not have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  The Board finds more competent the opinion 
provided by the June 2013 VA examiner regarding the etiology 
of the Veteran's left knee disability as the examiner noted 
review of the claims file, examined the Veteran, and 
provided an opinion with supporting rationale.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data).

The Veteran has asserted that he experienced left knee 
symptoms since his in-service sprain.  With respect to his 
reports of chronic symptoms since service, the Federal 
Circuit recently held that continuity of symptomatology 
under 38 C.F.R. § 3.303(b) only applies to those conditions 
recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's 
disability is diagnosed as degenerative joint disease or 
arthritis and arthritis is recognized as a chronic 
condition.  38 C.F.R. § 3.309(a).  The Veteran has attested 
to experiencing pain and stiffness since service, which he 
is competent to do.  However, the Board finds that the 
Veteran is not credible with respect to his reports of 
continuity of symptomatology and the onset of his pain.  
During the February 2007 VA examination, the Veteran stated 
that after returning from service, he first noted fatigue in 
1994 and had pain in his elbows and knees.  During the March 
2002 VA examination, he stated that he had aches and pains 
in his knees, ankle, and left elbow and the symptoms began 
coming on a couple of years ago.  However, the examination 
report also noted that: "one time that his left knee swelled 
up while he was on active duty that takes him back to 1993."  
Yet, he did not indicate that the symptom of swelling 
continued.  During the April 2002 VA examination, he stated 
that his body aches and joints fatigue began sometime 
between 1991 and 1992 (during active service).  During the 
June 2012 VA examination, the Veteran reported that the pain 
in his ankles began 10 or 15 years ago (after separation 
from active service) and that the pain next moved to his 
knees, more on the left than the right.  The June 2012 VA 
examiner commented that the Veteran's history was vague and 
variable about his symptoms.  Conversely, during the 
examination specific to his knees, the Veteran stated that 
he had stiffness in his knees for the past fifteen to twenty 
years (during active service).  During the June 2013 VA 
examination, the Veteran reported that his pain has 
persisted since the time of his in-service left knee sprain.  
Although the Veteran is competent to report as to the onset 
and continuity of his symptoms, the Board does not find the 
Veteran's statements credible with respect to his reports of 
continuity of symptomatology.  The Veteran has provided 
inconsistent and unclear accounts of the onset of his 
symptoms-whether they had their onset during service and 
continued or whether the symptoms onset after his period of 
active service.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest . . . [and] inconsistent statements. . . 
."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (Board can consider bias in lay evidence, 
conflicting statements of the Veteran, and the significant 
time delay between the affiants' observations and the date 
on which the statements were written in weighing 
credibility).  In addition, the June 2013 VA examiner has 
not related the Veteran's current disability to his period 
of active service, to include his in-service sprain.  
Instead, the examiner stated that the Veteran's disability 
was most likely related to the aging process.  Therefore, 
service connection due to continuity of symptomatology is 
not warranted.  38 C.F.R. § 3.303(b).

Based on the discussion above, the Board finds that service 
connection for a left knee disability is not warranted 
because the most probative evidence of record does not show 
continuity of symptoms since service or a nexus to an 
injury, event, or disease occurring in service.  In 
addition, presumptive service connection is not warranted 
because the evidence does not establish a diagnosis of 
arthritis that manifested to a degree of 10 percent or more 
within a year after the Veteran's separation from active 
service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran has 
reported that he was told that he was sent to a knee 
specialist in 1994 and that the specialist saw something on 
the x-rays but did not discuss the findings with the 
Veteran.  The claims file does not contain any x-rays from 
1994 and there is no x-ray evidence of degenerative joint 
disease or arthritis of the left knee until years later.  
Therefore, presumptive service connection is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt provision does not apply.  38 U.S.C.A. § 5107(b).  
Service connection for a left knee disability is not 
warranted.


ORDER

Entitlement to service connection for a left knee 
disability, to include as due to an undiagnosed illness, is 
denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


